DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2022.
Applicant’s election without traverse of Species A in the reply filed on 3/22/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman  US 20030196451 A1.
Re claim 1, Goldman teach a thin heat sink structure, comprising: a housing (33, 20) comprising and assembled from a first housing portion (2) and a second housing portion (11), the housing being formed therein with a receiving space (internal to plates, fig 2); and at least one heat dissipation plate (26) provided in the receiving space, the heat dissipation plate being formed with at least one hollow flow channel (para 22) in communication with the first housing portion and the second housing portion.
Re claim 10, Goldman teach  the first housing portion, the second housing portion, and the heat dissipation plate are soldered together, and the flow channel of the heat dissipation plate is formed by stamping (since all the structural requirements of the claim are taught, see the rejection of claim 1).
The recitation of “are soldered together, and the flow channel of the heat dissipation plate is formed by stamping”  is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of NAKAE US 20200214170 A1.
Re claim 5, Goldman fail to explicitly teach the first housing portion is fixedly provided with a plurality of heat dissipation fins.
NAKAE teach the first housing portion is fixedly provided with a plurality of heat dissipation fins (20 , 21, para 33, fig 4), and the second housing portion is joined to a heat source (para 56) to remove heat from a heat source.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first housing portion is fixedly provided with a plurality of heat dissipation fins as taught by NAKAE in the Goldman invention in order to advantageously allow for improved heat dissipation from the cold plate by adding surface area into air convection environs.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090032226 A1, US 2005/0180104 Al, US 20190077276 A1, US 20070246191 A1, US 20160056512 A1, US 20160056511 A1, US 20140090813 A1, US 20090107655 A1, US 20210227726 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763